IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00025-CV

         IN THE INTEREST OF A.B., B.B., AND N.B., CHILDREN



                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. D200905868


                           MEMORANDUM OPINION


       This is an appeal from the trial court’s December 27, 2021 “Order of Enforcement

by Contempt and Suspension of Commitment.” The Clerk’s Record and Reporter’s

Record were filed on February 22, 2022, and April 25, 2022, respectively. Thus, pursuant

to Texas Rule of Appellate Procedure 38.6, appellant Ronald M. Butsch’s brief was due

on May 25, 2022. See TEX. R. APP. P. 38.6(a).

       On July 12, 2022, we issued a notice advising appellant that this appeal may be

dismissed for want of prosecution unless, within twenty-one days, appellant or any party

desiring to continue the appeal files with this Court a response showing grounds for

continuing the appeal. Appellant has not responded to our July 12, 2022 notice, nor has
he filed his appellant’s brief or requested an extension. See id. at R. 38.8(a)(1) (stating that

the appellate court may dismiss for want of prosecution for failure to file an appellant’s

brief).

          Accordingly, we dismiss this appeal for want of prosecution. See id.; see also id. at

R. 42.3(b), 42.3(f).




                                                    STEVE SMITH
                                                    Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed August 10, 2022
[CV06]




In the Interest of A.B., B.B., and N.B., Children                                        Page 2